Title: Jan Wynzouw to John Adams: A Translation, 26 April 1782
From: Wynzouw, Jan
To: Adams, John



The Hague, 26 April 1782

Jan Wynzouw, citizen and native to this province, presently schoolmaster here, formerly in trade, informs you that he, having a good knowledge of draperies and fabrics, as well as of bookkeeping and a precise sort of accounting, both in French and English goods, but who can speak nothing but the Dutch language, because of which I have not been able to succeed in any business, now really would like to try out something else. It would not matter to me where it would be if with all my diligence I could sooner or later achieve a decent living with my wife and four children, of whom my eldest son is already a competent surgeon’s assistant, but the other three are still my responsibility in hard times, and who have had nothing but illnesses and setbacks, but who now are all healthy, but now there is almost nothing for me to earn—Would your excellency be able to place me somewhere favorable wherever it would be even if it were in America. Under God’s protection we want to say farewell to our fatherland; I have heard that your Excellency would be able to help such folk in such a matter.
I do not intend to be a great man, but I have never been too slow to earn a piece of bread for my family and children when I had the chance, I have never been neglectful and would gladly and with diligence apply myself if I could get something permanent, for which I most humbly recommend myself to your honor’s favor, and further offering my service I call myself and am, with all respect, your honorable, nobly-born excellency’s humble servant,

J: Wynzouw Schoolmaster under the Owl Trees


N.B. Will take the liberty to come sometime for an answer.

